DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claims 13 and 25 have been amended and claims 1-28 are currently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Roeser (3,990,578) in view of Leone (3,155,232).


    PNG
    media_image1.png
    665
    528
    media_image1.png
    Greyscale

As to claim 1, Roeser discloses a package device (Figure 1,11 with package 20) comprising: a first portion (27); and a second portion (26) connected to the first portion by way of a first fold line (28), wherein the first portion includes a first primary edge distal and parallel to the first fold line (please not in above drawing the first primary edge as annotated by examiner which the first primary edge comprises one edge parallel to the first fold line 28 and two slant edges), and the second portion (26) includes a second primary edge distal (as annotated above) to the first fold line (28), wherein an arm (24) is defined by two cut lines (cut line 31) extending from a section of the second portion (26) proximate the first fold line (according to applicant’s specification [0006] and [0029] which shows limitation in Figure 1, the second portion 120 may define at least a portion of an arm 154 having a proximal end 150 disposed “proximate” the first fold line 112, but when look into Figure 1 of drawing, the proximal end 150 is still space away from the fold line 122 with hanging hole 182 position in between the space, therefore, Figures 10, 11 shows that the proximal end of 24a is also proximate to applicant’s interpretation.  Therefore, although Figure 1 shows that the end of cut line and the fold line 30 is around the middle of second panel, but in Figure 11 that the panel 24a is closer to the first fold line than the second primary edge) and ending in a tab (33a and 33b) that extends beyond a distal end of the second primary edge (as shown in Figure 1 that panels 33a and 33b are beyond the second primary edge) and in a folded state, the first primary edge (34) is aligned with the second primary edge (43 can be seem in Figure 5)
If applicant does not agree to examiner interpretation that Roeser having the tab with proximal end of 24a that is “proximate” to the fold line 28”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Roeser so the proximal end of 24a is closest/proximate to the fold line 28 because the selection of the specific distance such as the distance as disclosed by Roeser or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well and  inasmuch as applicant's specification does not state that using these specific distance as claimed solves any particular problem or yields any unexpected results.  
Roeser further discloses the first and second primary edge are in an angle forming the triangular-shape base forming portion (26a, 27a of the package.  However, Roeser does not disclose that the first and second primary edge are parallel to the first fold line due to the hypotenuse of the triangle.  Leone discloses a display package (Figure 1) with the foot (panel 12 in combination with the bottom panel below panel 12) of the package (Figure 1) are in a shape of rectangular shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention with triangular shape base forming portion of the package with rectangular shape foot as taught by Leone to provide a greater support to the package.  Furthermore, A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  A Change in aesthetic (ornamental) design generally will not support patentability.  MPEP 2144.04.
 As to claim 2, Roeser as modified further discloses the arm is integrally formed with the second portion and further defines a living hinge (hinged at 130).  
As to claim 3, Roeser as modified further discloses the arm (arm 24a, 24b) is defined by two cut lines and the tab (33a, 33b) that extends beyond the second primary edge.  	
As to claim 4, Roeser as modified further discloses the first portion includes first and second secondary edges extending between the first fold line and the first primary edge, and the second portion includes third and fourth secondary edges extending between the first fold line and the second primary edge (Figure 1 as annotate above).
As to claim 5,   Roeser as modified further discloses the first, second, third, and fourth secondary edges are perpendicular to the first fold line (Figure 1 as annotate above).
As to claims 6-7, Roeser as modified further discloses wherein the first, second, third, and fourth secondary edges include a section that is not perpendicular to the first fold line (as shown in Figure 1 of Roeser, all first, second, third and fourth secondary edges having a corner portion adjacent to the first fold line 28 that is round and not perpendicular to the first fold line 28).
As to claims 8-9, Roeser as modified further discloses wherein the first, second, third, and fourth secondary edges include multiple sections that is not perpendicular to the first fold line (as shown in Figure 1 of Roeser, all first, second, third and fourth secondary edges having a corner portion adjacent to the first fold line 28 that is round and not perpendicular to the first fold line 28, since a curved portion can have multiple section, each of the section are not perpendicular to the first fold line).

    PNG
    media_image2.png
    173
    457
    media_image2.png
    Greyscale

As to claims 10-11, Roeser as modified further discloses the first portion includes an attachment mechanism proximate the first primary edge that is configured to secure the tab (as shown in Figure 7-8, which shows the back of the first portion 27 having different shaded color) and the attachment mechanism is an adhesive (portion 33b is folded to an upright positioned and adhesively secured to the panel portion 27b, column 4, lines 3-11).
As to claim 12, Roeser as modified further discloses wherein, in the folded state, the first portion and the second portion are flat, and an inner surface of the first portion contacts an inner surface of the second portion (column 2, lines 60-64 which teaches the first and second portion are flat when folded and in the face to face relation).  
Allowable Subject Matter
Claims 13-28 are allowed.
Response to Arguments
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive.
In page 10, last paragraph of the remark, applicant’s argument that “the modification of Roeser in view of Leone to modify the triangular foot into rectangular foot is an impermissible hindsight in formulating the rejection” 


    PNG
    media_image1.png
    665
    528
    media_image1.png
    Greyscale
Roeser discloses a similar structure, but does not disclose that the first and second primary edge are parallel to the first fold line due to slanted portion at the two ends of the primary edge.  
Leone discloses a similar display package (Figure 1) with the foot (panel 12 in combination with the bottom panel below panel 12) of the package (Figure 1) are in a shape of rectangular shape.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  Since the difference between Roeser and Leone are the different shape of the foot portion (i.e., one being constructed with triangular foot portion and other one being constructed with rectangular foot portion), it would have one within the level of ordinary skill at the time to modify the triangular foot portion into a rectangular foot portion and does not require knowledge only from the applicant’s disclosure.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).Furthermore, in comparison with the triangular foot portion with rectangular foot portion, the rectangular foot portion covers additional surface area to support the package itself which the reason to combine primary reference Roeser with Leone is established.  
In response to applicant argument that “would result in the alleged foot of Roeser having elevated/cantilevered “wings” of material that would not provide any additional support.  Such argument is not found persuasive.  Examiner does not understand applicant’s argument since both Roeser and Leone construct the similarly without the additional back panel.    

    PNG
    media_image3.png
    482
    800
    media_image3.png
    Greyscale

Please see the two comparison Figures above.  Panel 22 of Roeser is equivalent to the  panel 8 of Leone.  The foot of Roeser 26a and  33a and 27 a is equivalent to the foot 12 of Leone.  Both construct similar and only difference would be the shape of the foot.  Therefore, it is not clear and not understand where applicant is calling the “elevated/cantilevered wings” of material that prevent additional stability to the foot of the Roeser.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/           Primary Examiner, Art Unit 3736